JOSEPH NESBITT, Circuit Judge.
Final order: This cause came before this court upon the defendant’s motion to dismiss with prejudice the plaintiffs’ third amended complaint, and the court having reviewed the file and heard argument of counsel for the respective parties, it is hereby ordered and adjudged —
That the defendant’s motion to dismiss with prejudice the plaintiffs’ third amended complaint is granted. The complaint and action filed by the plaintiffs, Richard Abravaya, et al., against the defendant, Florida Power & Light Company, is hereby dismissed with prejudice with costs to be taxed later. Plaintiffs shall take nothing and defendant, Florida Power & Light Company shall go hence without day.